Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a metal backing sheet that provides a bottom ground plane, said metal backing sheet have a hole formed therein; at least one pair of layers, each pair of layers comprising a metal sheet and a layer of dielectric material such that the metal sheet is cladding the layer of dielectric material, a bottom layer of dielectric material being disposed over the metal backing sheet; wherein said metal backing sheet and said at least one pair of layers have a non-planar shape that conforms to the curved surface; an array of microstrip antenna elements patterned in a top metal sheet, said array configured to transmit and receive RF signals in an operating frequency band.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of a metal backing sheet that provides a bottom ground plane, said metal backing sheet have a hole formed therein; first, second and third pairs of layers, each pair of layers comprising a metal sheet and a layer of dielectric material such that the metal sheet of each pair is cladding the respective layer of dielectric material, said layer of dielectric material from said first pair being disposed over the metal backing sheet, said metal sheet from said second pair providing a top ground plane; wherein said metal backing sheet and said first, second and third pairs of layers of have a non-planar shape that conforms to the curved surface; an array of microstrip antenna elements patterned in the metal sheet of the third pair.

Regarding independent claim 14, patentability exists, at least in part, with the claimed features of a vehicle including a body having a curved surface; a radio positioned inside the vehicle body, said radio including a stack of planar circuit cards configured to transmit and receive RF signals in an operating frequency band; a first coaxial RF connector coupled to the radio; a conformal antenna board having a non-planar shape that conforms to the curved surface of the vehicle body, said antenna board comprising: a metal backing sheet that provides a bottom ground plane, said metal backing sheet have a hole formed therein; at least one pair of layers, each pair of layers comprising a metal sheet and a layer of dielectric material such that the metal sheet is cladding the layer of dielectric material, a bottom layer of dielectric material being disposed over the metal backing sheet.
Claims 2-8 depend from claim 1, claims 10-13 depend from claim 9, claims 15-20 depend from claim 14 and are included in the allowable subject matter.
Bowen (US patent No. 4320402), Nagai (US 2009/0046029), Rogers (US 2020/0227814), Puzella et al. (US Patent No. 9172145), Black et al. (US 2013/0050015), Butscher et al. (US Patent No. 4605932), and Rogers US 2020/0212582 and US patent No. 11088730 are all cited as teaching some elements of the claimed invention including conformal antenna array for flush mounting on a curved surface, a plurality of metal sheets, a plurality of dielectric layers, as well as, an out of band rejection filter therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845